Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 102-104, 106, 107 and 109-123 are pending in the present application.  The instant claims are allowed or rejected to as indicated below.

Double Patenting
The rejection of claims 105 and 108 on the ground of nonstatutory double patenting over claims of US Patent No. 10,426,837 is made moot by the cancellation of the instant claims.

The rejection of claims 102-104, 106 and 107 on the ground of nonstatutory double patenting over claims of US Patent No. 10,426,837 is withdrawn.
The terminal disclaimer filed December 11, 2020 is noted.

Claim Rejections - 35 USC § 112
The rejection of claims 105 and 108 under 35 USC 112, first paragraph, enablement is made moot by the cancellation of the instant claims.
The rejection of claims 102-104, 106 and 107 under 35 USC 112, first paragraph, enablement is withdrawn.

Claims 109-114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the positively modulating GABAA receptor in a human subject in need thereof who suffers from or has been diagnosed with the specific conditions such as epilepsy and depression, does not reasonably provide enablement for modulation of GABAA receptor in a human subject irrespective of the condition said subject suffers from or has been diagnosed with a condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims.
(a) Scope of the compounds. The claims are drawn to steroid derivatives.

For example, there is no such thing as a representative movement disorder as these widely varied. Some effect just a single organ, such as eye movement disorders; some effect the entire body.
Movement disorders (or motor disorders) fall into two general categories (although some diseases, such as Huntington's disease and Wilson's disease have aspects which place them into both categories). The first are the Hypokinetic Movement Disorders, too little movement. These include Parkinson's Disease itself and Parkinsonism-Plus Syndromes. a category which includes Progressive supranuclear palsy (PSP), Multiple system atrophy (MSA), Striatonigral degeneration (SND), Olivopontocerebellar atrophy (OPCA), Shy-Drager syndrome (SDS), Lytico-Bodig or parkinsonism-dementia-ALS complex of Guam (PDACG), Cortical-basal ganglionic degeneration (CBGD), and Progressive pallidal atrophy. Also in this category are a collection of disorders called Hereditary Parkinsonisms.  These include Hereditary juvenile dystonia-parkinsonism, Autosomal dominant Lewy body disease, Huntington's disease (HD), Wilson's disease (WD), Hereditary ceruloplasmin deficiency, Hallervorden-Spatz disease (HSD), Olivopontocerebellar and spinocerebellar degenerations (OPCA and SCA), Familial amyotrophy-dementia-parkinsonism, Disinhibition-dementia-parkinsonism-amyotrophy complex, Gerstmann-Strausler-Scheinker disease, Familial progressive subcortical gliosis, Lubag (X-linked dystonia-parkinsonism), Familial basal ganglia calcification, Mitochondrial cytopathies with striatal necrosis, Ceroid lipofuscinosis, Familial parkinsonism with peripheral neuropathy, 
The second category is the Hyperkinetic Movement Disorders, too much movement. 

12 deficiency in infants. Still other types of choreas arise from assorted CNS degenerations including Olivopontocerebellar atrophy, Azorean disease, ataxia telangiectasia, tuberous sclerosis, Hallervorden-Spatz, dentato-rubral-pallido-lysian atrophy (DRPLA), familial calcification of basal ganglia and Acquired hepatocerebral degeneration. There is also Tardive akathisia and Tardive 
C. Beyond the choreas, there are a huge number of dystonias. These involve sustained muscle contractions that produce twisting and repetitive movements or abnormal postures. Dystonia is focal if a single area is involved, segmental if 2 or more contiguous areas are affected, multifocal if 2 or more noncontiguous body regions are involved, or generalized. Probably best known are the Idiopathic (primary) dystonias, including idiopathic torsion dystonia(ITD, which exists classic and Nonclassic forms), and hereditary torsion dystonia.  There are also the Dystonia-plus syndromes, including Myoclonic dystonia, Dopa-responsive dystonia (DRD), Rapid-onset dystonia-parkinsonism (RDP) and Early-onset parkinsonism with dystonia (EPD), Juvenile parkinsonism-dystonia and Hereditary spastic paraplegia with dystonia. There is a whole series of dystonias which are secondary to assorted neurodegenerative disorders such as Progressive supranuclear palsy, Multiple system atrophy, Corticobasal ganglionic degeneration, multiple sclerosis, Central pontine myelinolysis, Wilson's disease, Progressive pallidal degeneration, Hypoprebetalipoproteinemia, acanthocytosis, retinitis pigmentosa, and pallidal degeneration (HARP syndrome), Joseph's disease, Ataxia telangiectasia, Intraneuronal inclusion disease, Infantile bilateral striatal necrosis, Familial basal ganglia calcifications, Spinocerebellar degeneration, and Olivopontocerebellar atrophy.  There are an assortment of dystonias which are associated with metabolic disorders, including Amino acid disorders (Glutaric 
D. There are also related movement disorders called Pseudodystonias which can arise from an assortment of problems, including Atlantoaxial subluxation, Syringomyelia, Arnold-Chiari malformation, Trochlear nerve palsy, Vestibular torticollis, Posterior fossa 
E. Another form of hyperkinetic movement disorders is the stereotyped motor behavior seen in autism and Rett's, Angleman's, and Asperger's syndromes, in Tourette Syndrome and other tic disorders, and in many forms of OCD. There is also Painful legs-moving toes syndrome (PLMTS), sometimes called Restless-leg syndrome. 
F. There are also Startle Syndromes.  These include Primary startle syndromes (Hereditary hyperekplexia, Symptomatic hyperekplexia, Startle epilepsy) and cultural Startle syndromes, notably, “Jumping Frenchmen” latah, and myriachit. Some startle syndromes are secondary to brain disease, including thalamic infarct, post-anoxic encephalopathy, brainstem lesions (which can arise from stroke, encephalitis and MS), paraneoplastic brainstem encephalitis, subacute viral encephalomyelitis, brainstem haemorrhage, sarcoidosis and compression of the cervico-medullary junction. There is also psychogenic startles, which are not true reflexes and have a longer latency. 
G. Also included are an assortment of ocular mobility disorders such as the Exotropias (acquired, intermittent, congenital, and  pseudoexotropia), Convergence Insufficiency, A and V Patterns, various  esotropias (Congenital, acquired, Accommodative, infantile, “Esotropia with High AC/A Ratio”, and  Pseudoesotropia), assorted palsies of the  eye (Paralytic strabismus, Oculomotor Nerve Palsy, Superior Oblique  Palsy, Abducens Nerve Palsy, and Double Elevator Palsy), and  miscellaneous strabismus-type syndromes (Duane’s Retraction Syndrome,  Brown’s Syndrome, Mobius Syndrome, and Congenital Fibrosis Syndrome)  --- none of which can be treated pharmaceutically. There are other Oculomotor deficiencies, including  Athabaskan Brainstem Dysgenesis 
	The above list is by no means complete.

 (2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(3) Direction or Guidance:  That provided is very limited. The dosage range is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for and specific movement disorder.

(4) State of the Prior Art: So far as the examiner is aware, no single compound of any kind have been used for the treatment of movement disorders generally.

(5) Working Examples:

(6) Skill of those in the art: This varies considerably, since there is a huge range of movement disorders, and vast variety in their causes and mechanisms. The skill level in Ex parte Sudilovsky, 21 USPQ2d 1702). The related tardive akathisia is also untreatable with pharmaceuticals. As another example, medical therapy for Wilson disease is still controversial, but since it involves loss of the ability to export copper from the liver into bile and to incorporate copper into hepatic ceruloplasmin, agents that are employed have been those which have an affinity for Copper, such as chelating agents, so as to reduce the body’s copper overload. The claimed compounds in this case are not disclosed to have such a property. The majority of movement disorders cannot be treated per se, but instead, drugs are given to ameliorate symptoms, if possible. Further, one of ordinary skill in the art knows that many movement disorders arise from underlying diseases such as autism, Multi-infarct dementia, prion infection or neurodegenerative conditions (e.g.  Olivopontocerebellar atrophy Multiple system atrophy, Corticobasal ganglionic degeneration, and Central pontine myelinolysis) which cannot be treated pharmaceutically. At any rate, there is no such thing as treating movement disorders generally, since they exhibit such a variety of types (tremors, dystonias, choreas, myoclonus, startle syndromes, etc) and causes (vast array of metabolic disorders, numerous different neurodegenerative disorders, assorted toxins and traumas, etc). Even somewhat related disorders can have quite varied causes. Such is the case for example in the choreas. Huntington's chorea arises from a mutation in a gene on the 
(7) The quantity of experimentation needed: Owing particularly to points 1 and 6, this is expected to be very great. 

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claims 109-118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re Gostelli, 872, F.2d 1012, 10 USPQ2d 1618.
The court, in Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed.Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood , 107 F.3d at 1572, 41 USPQ2d at 1966.”

Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:


In addition, the MPEP §  2163, I (A) states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, “is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  
Here, although the claims recite some functional characteristics, i.e., positively modulating a GABAA receptor in a human subject in need, the claims lack written description because there is no disclosure of a correlation between said function and disorders set forth in the present specification.  Accordingly, the present specification fails to provide adequate written description for the genus of claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The rejection of claims 105 and 108 under 35 USC 112, second paragraph, enablement is made moot by the cancellation of the instant claims.

The rejection of claims 102-104, 106 and 107 under 35 USC 112, second paragraph, enablement is withdrawn.

Claims 109-114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 109 recites a method “for positively modulating a GABAA receptor in a human subject in need” by administering the claimed compounds and claim 114 recites a list of generic disorders, such as, sleep disorder, mood disorder etc.  However,
it is unclear who is a subject in need of positive modulation of a GABAA receptor as recited by instant claim 109.   According to the present specification, the claimed compounds have either a positive or negative effect on GABAA receptor (see paragraph 14 of the present specification)but does not set forth which disorders would require “positive modulating”;  and
defining a disease(s) by its (their) underlying cause, as recited by instant claims 109 and 114, renders the scope of the intended uses indefinite since the claim language may read on diseases not yet known to be caused by or affected by such action or in ways not yet understood.
Additionally, determining whether a given disease responds or not to such a mode of action involves much experimentation because a negative response from one patient does not mean the drug is not useful as no drug has 100% effectiveness.  Thus, what “success rate” determines if a particular compound is effective and how many patients (and dosage regimens) need to be tested.  The test for determining compliance with 35 USC 112, second paragraph, is whether 
As noted above, the present specification does not set forth who would be a subject in need of positive modulation of a GABAA receptor
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

Allowable Subject Matter
Claims 102-104, 106, 107 and 119-123 are allowed.
Note:  The compounds are allowed in parent application 15/660,114.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628